ORDER

Upon consideration of the Joint Petition for Reprimand by Consent submitted to this Court by Petitioner and Respondent, it is this 22nd day of April, 1998
ORDERED, that the Respondent, Thomas Vincent McCoy, be and hereby is REPRIMANDED for his violations of Maryland Rules of Professional Conduct 1.3, by failing to provide diligent representation to a client, and 1.4(a), by failing to keep a client reasonably informed about the status of the representation and promptly comply with requests for information, and 8.4(a) and (d) by engaging in conduct in violation of the rules of Professional Conduct and engaging in conduct prejudicial to the administration of justice.